 

  Exhibit 10.1

 



Amendment # 3

 

First Community Bancshares, Inc. and Affiliates

Executive Retention Plan

 

This Amendment to the First Community Bancshares, Inc. and Affiliates Executive
Retention Plan as amended and restated effective January 1, 2005 (hereafter
referred to as the “Plan”), by First Community Bancshares, Inc., a Nevada
corporation (hereafter referred to as the “Corporation” or the “Employer”) is
made effective May 24, 2016.

 

WITNESSETH

 

WHEREAS, the Employer previously adopted the Plan to provide nonqualified
benefits to a select group of management and highly compensated employees; and

 

WHEREAS, the Employer desires to amend the Plan to require the Employer to
“cash-out” participants upon termination of employment if the lump sum present
value of the participant’s benefit is no greater than a de minimis amount as
permitted by the final regulations under Code Section 409A.

 

NOW, THEREFORE, the Plan is hereby amended as follows:

 

A new Section 9.5 is added as follows:

 

9.5Cash Out of De Minimis Benefit Upon Termination (Separation from Service)

 

Notwithstanding anything in this Plan to the contrary, if the Actuarially
Equivalent lump sum present value of a Participant’s benefit is not greater than
the applicable dollar amount under Code Section 402(g)(1)(B) (as indexed by the
IRS) at the time of his termination (Separation from Service), the Employer
shall cash out the Participant by making a lump sum payment to the Participant
in the amount of the Actuarially Equivalent lump sum present value of the
benefit.

 

If the Participant is a Specified Employee, the payment under this Section 9.5
will not be made until the first day of the month next following 6 months after
the Participant’s Separation from Service. If the Participant is not a Specified
Employee, the payment under this Section 9.5 will be made as soon as
administratively feasible following the Participant’s Separation from Service.

 

This Amendment is adopted on this 24th day of May, 2016, to be effective January
1, 2016.

  



    First Community Bancshares, Inc.                      By:    



  

 



 